Citation Nr: 0209328	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985, and from April 9, 1986, to May 28, 1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating action by 
which the RO increased the rating for the service-connected 
schizophrenia to 30 percent.  The veteran timely perfected an 
appeal for a higher evaluation to the Board.  This case was 
before the Board in September 1998 and September 2000 when it 
was remanded for additional development.

During the course of this appeal, the veteran moved to 
Virginia and his claims folder was transferred to the RO in 
Roanoke, Virginia.  The veteran has since returned to 
Mississippi and his claims folder was transferred back to the 
Jackson RO.  The case was most recently certified to the 
Board by the Jackson RO.  

In June 2000, the veteran responded to the Board's request 
for clarification of his request for a Board hearing and 
indicated that he did not want such a hearing.  


FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran's schizophrenia is manifested, primarily, by 
auditory hallucinations, as well as paranoia, depression, 
anxiety, disorganized thinking, and impaired speech, all 
fairly well controlled with medication, and a relatively 
isolated lifestyle; overall, these symptoms appear to result 
in overall moderate to severe impairment of social and 
industrial adaptability; total impairment of social and 
industrial adaptability, under either the former or revised 
applicable criteria, is not shown.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.16, 4.130, 4.132, Diagnostic Code 9203 
(1993 & 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the January 1995 statement of the case, August 1995, 
March 1997, October 1999, January 2001 and February 2002 
supplemental statements of the case, the September 1998 and 
September 2000 Board remands, and various correspondence from 
the RO, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefit he seeks, the evidence which would substantiate his 
claim, and the evidence which has been considered in 
connection with his appeal.  Additionally, the RO explicitly 
considered the VCAA in the February 2001 SSOC.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any additional existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran requested a 
hearing before personnel at the RO and that hearing was held 
in May 1995.  Furthermore, the RO has arranged for the 
veteran to undergo VA examinations in connection with the 
claim, most recently at the request of the Board, and has 
obtained VA outpatient treatment records from the VA medical 
facilities identified by the veteran.  The Board notes that 
neither the veteran nor his representative has identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, when the RO requested, in a December 2001 letter, that 
the veteran furnish any information about any additional 
medical evidence that had not already been submitted, the 
veteran responded later that month with a signed release for 
VA treatment records.  The RO subsequently obtained those 
records.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without remanding to the RO additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

In a May 1991 rating action, service connection was granted 
and a 10 percent rating assigned for schizophrenia, effective 
from July 9, 1990.  The veteran submitted a claim for 
increase in December 1993.  In the March 1994 rating action 
presently on appeal, the RO increased the rating for 
schizophrenia to 30 percent, effective from December 17, 
1993.  The veteran has reiterated his claim for increase in 
numerous written statements and testimony at a May 1995 
personal hearing at the RO.  

The medical evidence of record includes reports of numerous 
VA examinations and records detailing VA and private 
treatment, both in-patient and out-patient.  

The reports of February and August 1994 VA examinations, 
conducted by the same examiner, noted the veteran's report of 
auditory hallucinations during the interviews, but he denied 
any visual hallucinations.  Following mental status 
examination, the examiner observed on each occasion that the 
veteran had an eight year history of symptoms suggestive of 
chronic paranoid schizophrenia.  

In a November 1997 RO decision in which the veteran was found 
to be competent for VA purposes, it was noted that 
correspondence received from the veteran, in connection with 
his failure to report for a scheduled VA examination, had 
raised the question of his competency.  The report of a 
September 1997 VA Field Examination revealed that the 
veteran's income consisted of monthly Social Security and VA 
disability payments; however, he appeared able to handle his 
own funds.  The field examiner also noted that the veteran 
was receiving private psychiatric treatment.  

Additional records obtained by the RO after the Board remands 
include records from Paul Mansheim, M.D., and records 
considered by the Social Security Administration (SSA) in 
that agency's disability determination.  

In a January 1996 initial evaluation, Dr. Mansheim noted that 
the veteran had recently moved to Virginia from Mississippi 
and needed to continue psychiatric care.  The veteran 
reported that, despite medication, he continued to have 
auditory hallucinations that told him to kill himself; 
however, he was not afraid of acting on the hallucinations 
because he'd had them so long.  Monthly notations signed by 
Dr. Mansheim, dating from January 1996 through March 1998, 
note the veteran's continuing reports of hallucinations, but 
also note his ability to distinguish them from reality.  

Records received from SSA include a determination by that 
agency that the veteran is disabled due to a primary 
diagnosis of schizophrenia.  SSA noted that the veteran had a 
history of treatment for schizophrenia and that he remained 
stable as long as he took his medication.  SSA further noted, 
however, that the veteran's condition included vocational 
considerations in that he was prevented from performing 
repetitive tasks.  

The report of a January 1998 VA hospitalization noted that 
the veteran had been transferred to the hospital on committed 
status.  Upon admission, he had severely disorganized 
thinking, with mumbling speech.  He admitted hearing voices, 
but denied noncompliance with medication.  During 
hospitalization, the auditory hallucinations were 
successfully suppressed with treatment.  At the time of 
discharge, the diagnoses included schizophrenia, paranoid 
type, and a GAF score of 35-60.  

The veteran was afforded a VA psychiatric examination in 
January 1999 at which time he complained of auditory 
hallucinations, depression and anxiety.  Following mental 
status examination, the examiner noted the diagnoses of 
schizophrenia in the record and offered an impression of 
"schizophrenia by history."  The examiner commented that a 
"more robust" diagnosis of schizophrenia could not be made 
because of a paucity of typical historical findings and a 
"total lack" of mental status stigmata of schizophrenia.  
The examiner assigned a GAF score of 70. 

In June 1999, the veteran was admitted to a VA hospital under 
court commitment, after writing a threatening letter to one 
of his social workers.  Upon admission, he was noticeably 
paranoid and was felt to be fearful of the staff.  His 
paranoia "largely" resolved during treatment and he was 
considered stable for discharge.  The diagnoses upon 
discharge included chronic paranoid schizophrenia and a 
current Global Assessment of Functioning (GAF) score of 55.  

In September 2000, the Board noted the June 1999 
hospitalization and fairly significant change in GAF scores 
assigned in January and June 1999 and remanded the case for 
further examination.  

The veteran was afforded a VA examination in December 2000, 
at which time the claims folder was reviewed.  The examiner 
detailed the veteran's psychiatric history, from his in-
service complaints to his most recent hospitalization.  The 
veteran reported that he felt his medications helped, and if 
he missed a dose, he would begin to feel anxious.  He 
reported that he continued to have frequent auditory 
hallucinations and occasionally felt as though people were 
watching him.  The examiner reported that the veteran leads a 
relatively isolated lifestyle and has no current 
relationship.  The veteran reported that he works as a 
janitor at an automobile mechanic shop several hours each 
day.  He occasionally visits with friends from high school, 
watches television and spends much of his spare time alone or 
in the public library.  

On mental status examination, eye contact was generally poor 
throughout the interview.  The veteran described his mood as 
"comfortable."  His affect was generally blunted.  Although 
he laughed on two occasions during the interview, there was 
very little variance in affect regardless of the subject of 
discussion.  Speech was normal except for a complete lack of 
spontaneity.  The veteran denied any current suicidal or 
homicidal ideation.  He admitted to some feelings as if 
people are watching him at times and he continued to have 
ongoing auditory hallucinations.  Insight was equivocal; 
judgment to avoid common danger seemed adequate.

The diagnosis was that of chronic paranoid schizophrenia and 
the examiner assigned a current GAF score of 55.  The 
examiner commented that the veteran had a long history of 
psychotic symptoms manifested by paranoid ideation and 
auditory hallucinations.  That clinical pattern, which the 
examiner noted was obtained from a review of the claims 
folder, was characterized as one of partial compensation on 
medication and periodic exacerbation, most recently in June 
1999.  The examiner further commented that, at present, the 
veteran was in a partially compensated state with relatively 
few overt symptoms apparent on clinical mental status 
examination.  However, it was the examiner's opinion that the 
present status is being maintained only by the veteran's 
current medication regimen, and that a core psychosis exists 
which produces "moderate functional limitation in the 
industrial area and even more pronounced limitation in social 
adaptability."

Additional VA treatment records include the report of a July 
2001 hospitalization at which time it was noted that, after 
stopping his medications, the veteran had decompensated and 
demonstrated bizarre behavior.  On admission, he was 
"markedly paranoid."  He showed rapid improvement with 
medication and at discharge was essentially free of paranoid 
delusion.  The discharge summary included a current GAF score 
of 48.

A February 2002 chart entry noted that the veteran reported 
difficulty making his appointments due to transportation 
problems.  He related some change in functioning since he ran 
out of his medications.  He reported that he continued to 
have auditory hallucinations.  The impression was that of 
paranoid schizophrenia, with minimal change in functioning 
noted.  A GAF score of 60 was assigned.  


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran initiated the present action by submitting a 
claim for increase in December 1993.  During the course of 
this appeal, VA amended the rating criteria for evaluating 
psychiatric disabilities, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (1996) (codified at 38 C.F.R. § 4.130). 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. at 
312.  The RO has considered the veteran's claim under the 
former and revised criteria and there is no prejudice to him 
in the Board doing the same, applying the more favorable 
result, if any.  Bernard, 4 Vet. App. at 393.  If an increase 
is warranted based solely on the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  VAOGCPREC 3-2000; 65 
Fed. Reg. 33422 (2000). 

The veteran's service-connected schizophrenia is currently 
evaluated as 30 percent disabling.  Prior to November 7, 
1996, the general rating formula for psychotic disorders 
rated schizophrenia, paranoid type, under 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1993) (in effect at the time of the 
March 1994 rating decision on appeal).  That provision 
required definite impairment of social and industrial 
adaptability for a 30 percent rating and considerable 
impairment of social and industrial adaptability for a 50 
percent rating.  The term "definite" was defined as 
"distinct, unambiguous, and moderately large in degree" and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  A 70 percent 
rating required symptomatology productive of severe 
impairment of social and industrial adaptability.  A 100 
percent rating was for assignment in cases of active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Codes 9203 (1993).

In addition, 38 C.F.R. § 4.16(c) (1993), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  In the present case, the 
veteran's service-connected schizophrenia is his only 
compensable service-connected disability.  

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9203 (2001), a 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.   

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2001).  

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1993).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2001).  

Based upon a review of the evidence and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that, with resolution of all reasonable doubt in the 
veteran's favor, that evidence supports the assignment of a 
70 percent rating.

Overall, the veteran's psychiatric symptoms are to result in 
moderate to severe impairment of social and industrial 
adaptability.  The record indicates that the veteran's 
schizophrenia is manifested by, primarily, auditory 
hallucinations, as well as paranoia, depression, anxiety, 
disorganized thinking, and impaired speech, the later of 
which are fairly well controlled with medication.  The 
December 2000 VA examiner characterized the disability as one 
of partial compensation on medication and periodic 
exacerbation, most recently in June 1999.  The examiner 
further commented that, at present, the veteran was in a 
partially compensated state with relatively few overt 
symptoms apparent on clinical mental status examination.  
However, it was the examiner's opinion that the present 
status is being maintained only by the veteran's current 
medication regimen.  The record also shows that the veteran 
leads a relatively isolated lifestyle, but does work several 
hours each day and visits with old friends occasionally.  The 
December 2000 VA examiner observed that, despite periods of 
compensation, the veteran's core psychosis was productive of 
moderate functional limitation and "even more pronounced" 
limitation in social adaptability.  

The Board also notes that GAF scores have been reported as 
rating from 35 to 60 in January 1998, to a score of 48 in 
July 2001 and February 2002; the report of the most recent VA 
examination yielded a GAF score of 55.  The criteria for 
determining a GAF score on this scale are found in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  
Initially, the Board notes that the score of 35 noted in 
January 1998, reflecting substantial impairment, is 
consistent with the fact that the veteran was then being 
hospitalized, under commitment.  However, no such low score 
appears anywhere else in the record, and the hospital report 
clearly indicates that, during the hospitalization, and with 
treatment, the veteran's condition improved to the point 
where a GAF score of 60 (a score closer to what the record 
more consistently shows) was assigned at discharge.  
According to the DSM-IV, a GAF score of 41 to 50 is 
considered reflective of serious symptoms or serious 
impairment in social or occupational functioning.  A GAF 
score of 50 to 60 contemplates moderate symptoms or moderate 
difficulty in social or occupational functioning.  Thus, the 
GAF scores reported during the course of this appeal 
consistently reflect moderate to serious symptoms and 
moderate to serious impairment.  

Giving the veteran the benefit of the doubt, the Board finds 
that the veteran's disability results in, overall, severe 
social and industrial impairment, for which a 70 percent 
evaluation is assigned under the former applicable rating 
criteria.  The Board notes, however, the evidence does not 
demonstrate that the veteran has active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability to warrant a 100 percent rating under the old 
criteria.  While he is currently in receipt of SSA disability 
benefits, the record clearly establishes that the veteran 
continues to work several hours each day.  Similarly, the 
evidence does not demonstrate that the criteria for a 100 
percent rating under the new criteria are met.  Total social 
and occupational impairment, due to such symptoms as grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name, simply are not 
shown.  While the veteran has serious psychotic symptoms in 
that he continues to experience auditory hallucinations, he 
has generally been oriented, is able to perform activities of 
daily living and is not a danger to himself or others.  

The Board is aware that SSA has determined that the veteran 
is disabled as a result of schizophrenia; however, that fact 
is not dispositive of the issue on appeal.  While an SSA 
decision granting disability benefits is pertinent to the 
adjudication of a claim for VA benefits, it is not 
controlling for VA purposes as the rules and regulations 
governing the award of Social Security disability benefits 
differ form those governing the award of VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

In light of the assignment of a 70 percent rating for 
schizophrenia, the veteran's only service-connected 
disability, the Board has considered the applicability of 
38 C.F.R. § 4.16(c) (1993), but has determined that the 
assignment of a 100 percent rating is not warranted.  As 
indicated, there is no indication that the veteran is 
precluded from working due to schizophrenia; on the contrary, 
the veteran continues to work, and there is no indication 
that and there is no indication that his employment is, 
effectively, "marginal".  See 38 C.F.R. § 4.16 (1993 & 
2001).  As such, the Board finds that his service-connected 
psychiatric disability does not preclude him from securing or 
following a substantially gainful occupation.

The Board also notes that when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is evidence 
of current service-connected unemployability in the 
claimant's claims file or under VA control, see Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam order), 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a total 
disability rating due to individual unemployability (TDIU).  
Norris v. West, 12 Vet. App. 413 (1999).  In this case, both 
of the criteria as required for a TDIU analysis under Norris 
v. West are not present, in that there is no showing of 
unemployability due to the service0connected disability.

Thus, in the absence of evidence that the veteran's 
schizophrenia results in total social and occupational 
impairment, assignment of a 70 percent, but no higher, rating 
is warranted.  

The Board also has considered whether the record presents a 
basis for assignment an increased rating in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the criteria for invoking the procedures set forth 
in that regulation are not met.  The Board acknowledges the 
veteran's assertion, however, it has not been shown by the 
competent, credible evidence of record that his service-
connected schizophrenia has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  Additionally, while the veteran has 
been hospitalized on more than one occasion during the 
pendency of the appeal, these hospitalizations more than 
likely occurred when he was non-compliant or poorly compliant 
with medication used to control his symptoms (despite his 
assertions to the contrary in January 1998); his more 
consistent level of functioning has been relatively quickly 
restored once his medication regime was again in place.  
Thus, the Board finds that frequent periods of 
hospitalization, within the meaning of section 3.321(b)(1), 
are not shown, nor is the disability shown to otherwise 
present such an exceptional or unusual disability picture as 
to render application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 70 percent evaluation for the veteran's schizophrenia is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

